DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Ex Parte Quayle
	This application is in condition for allowance except for the following formal matters:
	In line 2 of claims 1, 10 and 19 the recitation “the applicator” should be corrected to --the agricultural product delivery applicator--.
	In line 3 of claims 1 and 19; in the second to last line of claims 1 and 19; and in the last line of claims 1 and 19; the recitation “product” should be corrected to --particulate product--.
	In the last line of claim 10, the recitation “distributor;” should be corrected to --distributor.--.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Allowable Subject Matter
Claims 1-20 are allowed.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ortt et al. US 6,858,957 B2 disclose an electric motor end plate with visual alignment indicia.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993.  The examiner can normally be reached Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



September 8, 2022